Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,739,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reason(s) For Allowance
1.	Claims 1, 3-8 and 10-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1, 8 and 15 Kretschmann in Non-final Action dated 09/15/2021 teaches all limitations of the independent claims, except, Kretschmann nor any other prior art of record teaches 
receive first data in a first communication protocol from an external network operatively connected to the first chassis, receive second data in a second communication protocol from the first base, wherein the second data is communicated via the backplane, convert the first data to the second communication protocol, convert the second data to the first communication protocol, transmit the first data in the second communication protocol to the backplane via the first base and transmit the second data in the first communication protocol to the external network. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685